Title: John Adams to Abigail Adams, 11 June 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia June 11. 1775
     
     I have been this Morning to hear Mr. Duffil, a Preacher in this City whose Principles, Prayers and Sermons more nearly resemble those of our New England Clergy than any that I have heard.
     His Discourse was a kind of Exposition on the thirty fifth Chapter of Isaiah.—America was the Wilderness and the Solitary Place, and he said it would be glad, rejoice, and blossom as the Rose. He laboured to strengthen the weak Hands, and confirm the feeble Knees. He said to them that were of a fearful Heart, be strong, fear not: behold your God will come with Vengeance, even God with a Recompence will come and save you. No Lyon shall be there, nor any ravenous Beast shall go up thereon, but the redeemed shall walk there—&c.
     He applied the whole Prophecy to this Country, and gave us, as animating an Entertainment, as I ever heard. He fill’d and swell’d the Bosom of every Hearer.
     I hope you have received a Letter, in which I inclosed you, a Pastoral Letter from the Synod of New York and Phyladelphia: by this you will see that the Clergy, this Way, are but now beginning to engage in Politicks, and they engage with a fervour that will produce wonderfull Effects.
     
     
      June 17
     
     I can now inform you that the Congress have made Choice of the modest and virtuous, the amiable, generous and brave George Washington Esqr., to be the General of the American Army, and that he is to repair as soon as possible to the Camp before Boston. This Appointment will have a great Effect, in cementing and securing the Union of these Colonies.—The Continent is really in earnest in defending the Country. They have voted Ten Companies of Rifle Men to be sent from Pensylvania, Maryland and Virginia, to join the Army before Boston. These are an excellent Species of Light Infantry. They use a peculiar Kind of call’d a Rifle—it has circular or  Grooves within the Barrell, and carries a Ball, with great Exactness to great Distances. They are the most accurate Marksmen in the World.
     
     I begin to hope We shall not sit all Summer.
     I hope the People of our Province, will treat the General with all that Confidence and Affection, that Politeness and Respect, which is due to one of the most important Characters in the World. The Liberties of America, depend upon him, in a great Degree.
     I have never been able to obtain from our Province, any regular and particular Intelligence since I left it. Kent, Swift, Tudor, Dr. Cooper, Dr. Winthrop, and others wrote me often, last Fall—not a Line from them this Time.
     I have found this Congress like the last. When We first came together, I found a strong Jealousy of Us, from New England, and the Massachusetts in Particular. Suspicions were entertained of Designs of Independency—an American Republic—Presbyterian Principles—and twenty other Things. Our Sentiments were heard in Congress, with great Caution—and seemed to make but little Impression: but the longer We sat, the more clearly they saw the Necessity of pursuing vigorous Measures. It has been so now. Every Day We sit, the more We are convinced that the Designs against Us, are hostile and sanguinary, and that nothing but Fortitude, Vigour, and Perseverance can save Us.
     But America is a great, unwieldy Body. Its Progress must be slow. It is like a large Fleet sailing under Convoy. The fleetest Sailors must wait for the dullest and slowest. Like a Coach and six—the swiftest Horses must be slackened and the slowest quickened, that all may keep an even Pace.
     It is long since I heard from you. I fear you have been kept in continual Alarms. My Duty and Love to all. My dear Nabby, Johnny, Charly and Tommy come here and kiss me.
     We have appointed a continental Fast. Millions will be upon their Knees at once before their great Creator, imploring his Forgiveness and Blessing, his Smiles on American Councils and Arms.
     My Duty to your Uncle Quincy—your Papa, Mama and mine—my Brothers and sisters and yours.
     
      Adieu.
     
    